Order reversed, 'with ten dollars costs and disbursements (See People ex rel. Mulligan v. Collis, 8 App. Div. 618), upon the ground that, while those papers were mistakenly inserted in the appeal record upon the other appeal, and have no proper place therein, the court at Special Term had no power to make an order striking them out, as that matter belongs solely to this court. Moreover, even a motion here to strike them out formally is unnecessary in this case, as this court will, upon the hearing and consideration of the main appeal, consider only the papers recited in the order there appealed from. Blaekmar, P. J., Mills, Rich, Putnam and Kelly, JJ., concur.